DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1,3-4,6-10 and 14-25 are presented for examination based on the RCE with amendment filed 3/17/2022.
Claim(s) 2, 5, and 11-13 are cancelled.
Claim(s) 1, and 10 are amended.
Claim(s) 18-25 are new.
Rejection for claims 1, 3-4, 6-12, 14-17 rejected under 35 U.S.C. 101 is withdrawn. Please see rationale below.
Rejection for claim 1, 5-9, 10, 13, and 14-17 rejected under 35 U.S.C. 112/2nd/(b) is withdrawn in view of amendment. 
Rejections under 35 USC 103 for claim(s) 1, 5-9, 10, 13, and 14-17 is withdrawn in view of their amendment/cancellation and arguments presented by the applicant.
This action contains an EXAMINER’S AMENDMENT.
Based on the authorized examiner’s amendment claims 20-25 are cancelled.
Claim(s) 1, 3-4, 6-9, 18 and 10, 14-17, 19 are allowed.
----- This page is left blank after this line -----


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tompkins, Brian (Attorney, Reg# 6250, Tel# 512-494-3532) on 06/15/2022.
The application has been amended as follows: 
Claim 20 (Cancelled).
Claim 21 (Cancelled).
Claim 22 (Cancelled).
Claim 23 (Cancelled).
Claim 24 (Cancelled).
Claim 25 (Cancelled).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim(s) 1, 3-4, 6-9, 18 and 10, 14-17, 19 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 1 (and similarly in claim 10), specifically "claim 1... the reservoir simulation comprising the following: for a first time step in the sequence of time steps, forming, based on the reservoir data and the production data, an initial computer matrix of known reservoir attributes and an initial computer vector of actual reservoir fluid production measures; determining that the initial computer matrix of known reservoir attributes is diagonally dominant; in response to determining that the initial computer matrix of known reservoir attributes is diagonally dominant:... for a second time step in the sequence of time steps, forming a second initial computer matrix of known reservoir attributes and a second initial computer vector of actual reservoir fluid production measures, wherein the first time step and the second time step are of the same size; determining that the second initial computer matrix of known reservoir attributes is not diagonally dominant; in response to determining that the second initial computer matrix of known reservoir attributes is not diagonally dominant: …" as presented in independent claims 1 and 10 of the instant application (as supported in specification e.g. ¶ [0075][0076] [0092][0098][0115], & [0117]-[0140] and Figs. 5-7).
Rejection for claims 1, 3-4, 6-12, 14-17 rejected under 35 U.S.C. 101 is withdrawn. The rationale for withdrawing the rejection, taking claim 1 as exemplary claim is as follows: 
Forming a computer matrix and an initial computer vector of reservoir attributes/measures could not be reasonably be performed mentally. This step performed during a computerized reservoir simulation and would require storing this information in a computer memory of sorts. 
The steps of “…determining a first pressure distribution..”, “determining an estimated fluid flow rate in the grid cells…”, “determining that the estimated fluid flow rate…has converged” are not reasonably a metal process as these are steps taking place during the computer simulation when read in light of the context of the claim/spec. Same as above for the forming of the second computer matrix and computer vector. Similarly the steps of  “determining a second estimated flow rate in the grid cells…”, “determining that the second estimated fluid flow rate in the grid cells for the second time has converged…” are not reasonably mental processes, nor do they explicitly recite math.
The last limitation “determining, based on the first and second estimated fluid flow rates, a production rate for a well in the reservoir and operating, in response to the determination of the production rate for the well, the well in accordance with the production rate”, operate the well in a particular manner-in accordance with the production rate that was determined by the simulation above. This is more than an “intended use”, so to speak, of the result. This is more similar to Diamond v. Diehr rather than a field of use as discussed for Parker v. Flook. This last limitation has a positive limitation of operating the well using the calculated production rate (which is in turn calculated based on first and second fluid flow rate), which would be similar to Diehr which opened the press automatically when the calculated cure time and elapsed time were equivalent. 
Claim 10 is modified similarly and similar rationale applies there.
Rejection for claim 1, 5-9, 10, 13, and 14-17 rejected under 35 U.S.C. 112/2nd/(b) is withdrawn as the applicant has clarified in claims 1 and 10 that all the steps are performed in sequential manner in two equal and subsequent time steps.
----- This page is left blank after this line -----


Prior Art of Record
The Prior art references used in previous rejection, US PGPUB No. 20150338550 by Wadsley; Andrew, in view of US PGPUB No. 20080167849 by Hales discloses steps performed under first time step when the initial computer matrix of known reservoir attributes is diagonally dominant. Further, previously used US PGPUB No. 20160341015 by Larry Fung teaches steps performed when the initial computer matrix of known reservoir attributes is not diagonally dominant. However the combination fails to disclose that (A) steps performed by Wadsley and Hales for first time step are followed by steps performed by Fung in the second time step. Also consequentially (B) Wadsley, Hales and Fung do not teach that first and second time steps are of equal size. The importance of meeting the limitation (A) and (B) are show in specification Fig. 5-7 and [0014]-[0016].
The Prior art reference US PGPUB No 20160202389 by Malvesin; Emmanuel teaches newly added dependent claims 18 and 19 disclosing the generic form of preconditioner, "... Preconditioning involves selection of a matrix P, such that the preconditioned system may be represented as, for example: P.sup.−1Ax=P.sup.−1b...." [0027]. However since the independent claim is not taught by any of the cited references, this claim inheriting limitations from parent claim, is also considered allowable.
Various newly cited prior arts, cited on current PTO 892, US 20110320177 A1, US 20100082509 A1, US 20160202389 A1, US 10209685 B2, US 9418180 B2, US 8903694 B2, US 9540911 B2, US 8924186 B1, US 8650016 B2, recite limitations either showing steps performed for when the initial computer matrix of known reservoir attributes is or is not diagonally dominant, but not both and not in equal sized subsequent time steps. These arts additionally also presents state of the art. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
----- This page is left blank after this line -----
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Fri, 7AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Thursday, June 16, 2022